Title: From George Washington to Lund Washington, 19 November 1794
From: Washington, George
To: Washington, Lund


        
          Dear Lund,
          Philadelphia Novr 19th 1794
        
        I have sent money to Mr Pearce for the purpose of discharging & taking in my Bond.
        On my Books, kept in my absence from Mount Vernon by my de⟨ceas⟩ed nephew Geo. A. Washington, were articles charged to you as pr the acct No. 1 enclosed amounting to £⟨18.18.8⟩—The cash payments in discharge of the Bond are cont⟨ain⟩ed ⟨in⟩ the acct marked No. 2.
        On the first, as it was an open acct, no interest is charged, but on the several payments in the second account interest is charged from the dates thereof to the 2d of October last—and the bond is credited for the same from its date up to that period also. This was the way in which my long & complexed, & perplexed accounts, with Colo. Jno. Mercer were settled—according to the opinion of the then Attorney Genl of the United States—Mr Randolph.
        The reason why the interest account was settled up to the 2d of Octr only, is, that having provided the money in September for taking up my bond I calculated the interest to that period to avoid odd days; intending—and indeed not doubting, that I should have got the money to you by that day—but the Ins⟨ur⟩rection, & my preparation (about that time) to move to the Westward diverted my attention from this object—It may, however, be paid up to the present ti⟨me⟩ if you require it, notwithstanding th⟨e⟩ money has lain by me ever since, f⟨or⟩ the Sole purpose of discharging this ⟨debt.⟩
        If you have any acct against me, unpaid, for Smiths work, let it be aded to, and discharged at the samet⟨ime⟩ that the whole may be closed as I w⟨ant⟩ to have all my affairs settled.
        I wish I could have heard ⟨that⟩ your sight, as well as your health, w⟨as⟩ better, from Doctr Tate. My best regards in which Mrs Washington un⟨ites,⟩ attend you both—And I am Yr Affecte friend
        
          Go: Washington
        
       